                  Case 2:20-cv-00104-TSZ Document 26 Filed 12/04/20 Page 1 of 4




                                                                          JUDGE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     QUEEN ANNE NORTH HOMEOWNERS
10   ASSOCIATION, et al.,
                                                        NO. 2:20-cv-00104-TSZ
11                                   Plaintiffs,        STIPULATION AND ORDER FOR
12   v.                                                 CLARIFICATION OF THE COURT’S
                                                        MINUTE ORDER [DKT. #24]
13   ALLSTATE INSURANCE COMPANY, et al.
14
                                     Defendants.
15
                                           I.      STIPULATION
16
             Plaintiffs Queen Anne North Homeowners Association, Ruth Christiansen, Benjamin
17
     Ober, and Jay Kalia (collectively the “Association”) and Allstate Insurance Company
18
     (“Allstate”), Westchester Surplus Lines Insurance Company (“Westchester”), and Century
19
     Surety Company (“Century”) (collectively the “Defendants”) (the Association, Allstate,
20
     Westchester, and Century are hereinafter collectively referred to as the “Parties”) hereby
21
     stipulate as follows:
22
             1.       The Parties filed a Stipulated Motion and Proposed Order for Consolidation of
23
     Related Actions under Fed. R. Civ. P. 42(a)(2) (“Stipulated Motion for Consolidation”) with the
24
     Court on November 20, 2020. (Dkt. #22).
25

26

          STIPULATION AND ORDER FOR                               STEIN, SUDWEEKS & STEIN, PLLC
          CLARIFICATION OF THE COURT’S MINUTE                      2701 FIRST AVENUE, SUITE 430
          ORDER [DKT. #24] - 1                                           SEATTLE, WA 98121
                                                                 PHONE 206.388.0660 FAX 206.286.2660
                 Case 2:20-cv-00104-TSZ Document 26 Filed 12/04/20 Page 2 of 4




 1          2.       As part of the Stipulated Motion for Consolidation, the Association and

 2 Defendants Allstate, Westchester, and Century agreed that the case schedule for Queen Anne

 3 North Homeowners Association, et al. v. Century Surety Company, Western District of

 4 Washington Cause No. 2:20-cv-00365-TSZ, should govern the consolidated lawsuit.

 5          3.       The parties further stipulated that “deadlines that have already passed in the

 6 Queen Anne North Homeowners Association, et al. v. Allstate Insurance Company, et al.,

 7 Western District of Washington Cause No. 2:20-cv-00104-TSZ matter shall not be revived for

 8 Allstate or Westchester.” The purpose of this stipulation was to make clear to the Court that the
 9 Expert Disclosure and Amended Pleadings Deadlines for the Association’s lawsuit against

10 Allstate and Westchester, which had already expired as of October 26, 2020, would not be

11 revived. The parties intended to preserve the Expert Disclosure and Amended Pleadings

12 deadlines for the Association’s lawsuit against Century as these deadlines did not expire until

13 March 23, 2021.

14          4.       The Court’s Minute Order (Dkt. #24), which set forth an amended case schedule,

15 states that “Defendant Century Surety Company’s Amended Pleadings [are] due by 3/23/2021,

16 Defendant Century Surety Company’s Expert Witness Disclosure/Reports under FRCP 26(a)(2)

17 [are] due by 3/23/2021,” but is silent as to the Association’s deadline to file Amended Pleadings

18 and disclose and exchange Expert Witness Disclosures/Reports with respect to the Association’s

19 lawsuit against Century.

20          5.       It was the Parties’ intent that all Court deadlines set forth in the case schedule in

21 the lawsuit against Century, Queen Anne North Homeowners Association, et al. v. Century

22 Surety Company, Western District of Washington Cause No. 2:20-cv-00365-TSZ, remain

23 unchanged as to both the Association and Century.

24

25

26

        STIPULATION AND ORDER FOR                                   STEIN, SUDWEEKS & STEIN, PLLC
        CLARIFICATION OF THE COURT’S MINUTE                          2701 FIRST AVENUE, SUITE 430
        ORDER [DKT. #24] - 2                                               SEATTLE, WA 98121
                                                                   PHONE 206.388.0660 FAX 206.286.2660
                Case 2:20-cv-00104-TSZ Document 26 Filed 12/04/20 Page 3 of 4




 1         6.       Therefore, the Parties agree that the Association’s deadline to Amend Pleadings

 2 and Exchange Expert Witness Disclosures/Reports as to the Association’s action against Century

 3 shall remain March 23, 2021.

 4
     DATED 12/3/2020                   By /s/ Jessica R. Burns
 5                                     Jerry Stein, WSBA #27721
 6                                     Justin Sudweeks, WSBA #28755
                                       Daniel Stein, WSBA #48739
 7                                     Jessica R. Burns, WSBA #49852
                                       Stein, Sudweeks & Stein, PLLC
 8                                     2701 1st Avenue, Suite 430
                                       Seattle, WA 98121
 9                                     Attorneys for Plaintiffs
10
     DATED 12/3/2020                   By /s/ Richard G. Gawlowski
11                                     Alfred E. Donohue, WSBA #32774
                                       Brian Buron, WSBA #27206
12                                     Richard G. Gawlowski, WSBA #19713
                                       Wilson Smith Cochran Dickerson
13                                     901 Fifth Avenue, Suite 1700
14                                     Seattle, WA 98164-2050
                                       Attorneys for Defendant Allstate Insurance Company
15
     DATED 12/3/2020                   By /s/ William F. Knowles
16                                     William F. Knowles, WSBA #17212
                                       Peter Berg, WSBA #46757
17
                                       Cozen O’Connor
18                                     999 Third Avenue, Suite 1900
                                       Seattle, WA 98104
19                                     Attorneys for Westchester Surplus Lines Insurance Company

20 DATED 12/3/2020                     By /s/ Miles J. M. Stewart
                                       Eliot M. Harris, WSBA #36590
21
                                       Miles J. M. Stewart, WSBA #46067
22                                     Williams, Kastner & Gibbs PLLC
                                       601 Union Street, Suite 4100
23                                     Seattle, WA 98101-2380
                                       Phone: (206) 628-6600
24                                     Attorneys for Century Surety Company
25

26

       STIPULATION AND ORDER FOR                                STEIN, SUDWEEKS & STEIN, PLLC
       CLARIFICATION OF THE COURT’S MINUTE                       2701 FIRST AVENUE, SUITE 430
       ORDER [DKT. #24] - 3                                            SEATTLE, WA 98121
                                                               PHONE 206.388.0660 FAX 206.286.2660
              Case 2:20-cv-00104-TSZ Document 26 Filed 12/04/20 Page 4 of 4




 1
                                            II.      ORDER
 2
           Based on the foregoing Stipulation, it is hereby ORDERED:
 3
           That the case schedule in this matter (Dkt. #24) shall be amended as follows:
 4
           (1) The Association and Century’s Amended Pleadings are due by March 23, 2021; and
 5
           (2) The Association and Century’s Expert Witness Disclosure/Reports under FRCP
 6
               26(a)(2) are due by March 23, 2021.
 7

 8         The Association may only amend pleadings and disclose and exchange expert witness

 9 disclosures/reports under Fed. R. Civ. P. 26(a)(2) as to its lawsuit against Century. All other

10 deadlines in the case schedule (Dkt. #24) shall remain unchanged.

11
           IT IS SO ORDERED.
12
                       4th day of December, 2020.
           Dated this ____
13

14                                                           A
15                                                      THOMAS S. ZILLY
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

       STIPULATION AND ORDER FOR                               STEIN, SUDWEEKS & STEIN, PLLC
       CLARIFICATION OF THE COURT’S MINUTE                      2701 FIRST AVENUE, SUITE 430
       ORDER [DKT. #24] - 4                                           SEATTLE, WA 98121
                                                              PHONE 206.388.0660 FAX 206.286.2660
